The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2021 is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.
Claim 14 should be amended as follows: in line 2 after the words nanoparticles is” delete the words “increased as much as”. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, lines 1-3 recites the limitation “wherein at least one of a distance between crystal surfaces, a distribution of crystal surfaces and coupling strength in the nanoparticles is adjusted according to use ratio of the alkylamine-based organic ligand” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (U.S. Patent Application Publication 2021/0130372 A1).
With regard to the limitations of claims 1-3, Smith discloses the nanoparticles including metal ions and an organic ligand coupled to the metal ions, and the organic ligand including an imidazolate-based organic ligand and an alkylamine-based organic ligand (paragraphs [0045] and [0048]), wherein at least one of a distance between crystal surfaces and distribution and coupling strength of the crystal surfaces in the nanoparticles is adjusted according to use ratio of the alkylamine-based organic ligand 
(paragraph [0046]), certain amount of the alkylamine-based organic ligand affecting nanoparticle size and/or morphology), and the alkylamine-based organic ligand is directed combined with the metal ions (by coordination, including following formation of the nanoparticles (paragraphs [0033] - [0035], [0039], [0045] - [0046], [0048], [0054] - [0055]).
With regard to the limitations of claim 4, Smith discloses that in some embodiments, the chemical modulator comprises an amine. In some embodiments, the chemical modulator is an amine. The amine of the chemical modulator can, be any of a variety of suitable amines. For example, in some embodiments, the amine is a primary amine. In some embodiments, the amine is a secondary amine. In some embodiments, the amine is a tertiary amine. The amine may comprise any of a variety of suitable substituents. For example, in some embodiments, the chemical modulator comprises an amine having a formula NR3, wherein each R is independently selected from hydrogen, optionally-substituted C1-8 branched and unbranched alkyl, optionally-substituted cycloalkyl, and optionally substituted aryl. As one example, in some embodiments, the chemical modulator is or comprises triethylamine. Other non-limiting examples of chemical modulators include trimethylamine, diethylamine, tri-n-butylamine, and n-butylamine (paragraph [0048]).
With regard to the limitations of claims 6, 13-14, and 16, Smith discloses that a zeolitic imidazolate framework comprises iron, cobalt, copper, of zinc ions, or combinations thereof. In some embodiments, the zeolitic imidazolate framework comprises zinc ions. (paragraph [0039]). 
With regard to the limitations of claims 6, 13, and 14, Smith does not disclose that the nanoparticles have a distance between (011) crystal surfaces of 11.9 Å. to 12.15 Å. when the metal ions are cobalt, and a distance between (011) crystal surfaces of 12.0 Å to 12.25 Å. when the metal ions are zinc as per claim 6, the nanoparticles exhibit a mass reduction of about 3% or less within 4000C. in TGA test as per claim 13, and the nanoparticles of claim 2, wherein an IR peak of Co--N of the nanoparticles is increased as much as 1 to 3 cm-1 by the alkylamine-based organic ligand when the metal ions are cobalt, and an IR peak of Zn--N of the nanoparticles is increased as much as 1.5 to 4 cm-1 by the alkylamine-based organic ligand when the metal ions are zinc, as per claim 14.
However, in view of substantially identical materials for obtaining the nanoparticles between Smith and instant claims 6, 13, and 14, it is the Examiner’s position that Smith’s nanoparticles inherently possess these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the nanoparticles having the claimed properties using the claimed method for producing nanoparticles because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. See MPEP 2112.0l(I) and (II).
With regard to the limitations of claims 7 and 8, Smith exemplifies that the branched, multi-dimensional ZIF-8 nanoparticles described in Example 2 showed a small hierarchical particle size (approximate 60 nm), which is mostly within the claimed ranges (paragraph [0088]). Smith et al. discloses the nanoparticles being ZIF-8 and having a particle size of less than 500 nm, less than 100 nm or less than 50 nm (paragraphs [0033], [0035], [0040] and [0043] - [0044]).
With regard to the limitations of claim 9, Smith discloses that the solvents used were dichloromethane, chloroform (solubility parameter of 9.2 (cal/cm3)1/2), tetrahydrofuran (solubility parameter of 9.3 (cal/cm3)1/2), dimethylformamide (solubility parameter of 12.1 (cal/cm3)1/2), and methanol (solubility parameter of 14.5 (cal/cm3)1/2). For most solvents considered, it was challenging to form stable ZIF-8 suspensions, but uniform dispersions could be formed in dimethylformamide (DMF), which is also a good solvent for use in making casting solutions for certain polymers, such as certain polyimide polymers (Example 2; paragraph [0086]).
It is noted that dimethylformamide (DMF) is an amphiphilic solvent according to current specification.
With regard to the limitations of claim 10, Smith does not disclose that the nanoparticles are dispersible in an amphiphilic solvent to a concentration of about 110 mg/mL
With regard to a predetermined concentration of the nanoparticles, which   are dispersible in the amphiphilic solvent instantly claimed in claim 10, Smith is silent about it. However, in view of substantially identical materials for obtaining the nanoparticles and the same amphiphilic solvent such as dimethylformamide (DMF) between Smith and instant claim 10, it is the Examiner’s position that Smith’s nanoparticles inherently possess this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald  619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the nanoparticles having the claimed property using the claimed process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claim 11, Smith discloses that this MOF, which is composed of Cu' paddlewheel units and benzene-1,3,5-tricarboxylic acid (trimesic acid), exhibits a cubic, twisted boracite topology with two pores. These two pores have a main pore channel of 9 angstrom diameter and surrounding tetrahedral pockets of 5 angstrom diameter, which are clearly within the claimed range because I angstrom = 0.1 nm (paragraph [0007].
With regard to the limitations of claims 15 and 17, Smith discloses a method of producing nanoparticles including a crystal structure-controlled zeolitic imidazolate framework, the method comprising the steps of: heating a precursor solution including a metal precursor, an imidazole-based ligand compound and a first polar solvent under stirring; adding an organic base solution to the precursor solution to obtain a suspension comprising a micro-sized chunk including the zeolitic imidazolate framework; adding a second polar solvent to the suspension to dilute the suspension; and obtaining nanoparticles including the zeolitic imidazolate framework from the diluted suspension (claims 15-17, 18; paragraphs [0010], [0032], [0071], [0097], etc.).
With regard to the limitations of claim 18, Smith exemplifies that the solvents used were dichloromethane, chloroform, tetrahydrofuran, dimethylformamide (DMF), and methanol (Example 2; paragraph [0086]).
With regard to a predetermined pH value of 5 or more for the second polar solvent instantly claimed in claim 19, Smith is silent about it. However, in view of substantially identical solvents used for producing nanoparticles such as, for example, methanol, dimethylformamide (DMF), etc. between Smith and instant claim 19, it is the Examiner’s position that Smith’s solvent inherently possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Smith et al. (U.S. Patent Application Publication 2021/0130372 A1).
The disclosure of Smith’s reference resided in § 6 is incorporated herein by reference.   
With regard to the limitations of claim 5, Smith does not disclose a specific ratio between the imidazolate based organic ligand and the alkylamine-based organic ligand. Specifically, Smith does not disclose that the organic ligand has a ratio of the imidazolate-based organic ligand to the alkylamine-based organic ligand of 99.9 wt %:0.1 wt % to 80 wt %:20 wt %. 
However, Smith discloses that a certain amount of the alkylamine-based organic ligand is necessary to affect the size and/or morphology of the nanoparticles at paragraph [0046].
Therefore, it would have been obvious to one of ordinary skill in the art to provide an amount of the alkylamine-based organic ligand that results in at least 0.1 wt% being present in the nanoparticles to ensure that a sufficient amount is provided to affect the size and/or morphology of the nanoparticles as intended. Additionally, one of ordinary skill in the art would recognize that the amount of alkylamine based organic ligand should not exceed a certain level, such as less than 80 wt%, to avoid affecting the
nature of the nanoparticles. In other words, Smith discloses the nanoparticles being e.g. ZIF-8 with associated alkylamine-based organic ligands. Above a certain amount, the nanoparticles would no longer be classifiable as such due to an overwhelming presence of alkylamine-based organic ligands.
With regard to the limitations of claim 12, Smith does not disclose that the nanoparticles are dispersed in an amount of 20 to 60 wt % in a polymer matrix to enable a hybrid membrane to be manufactured.
It is noted that disclose the specific ratio between the imidazolate based organic ligand and the alkylamine-based organic ligand, as per claim 5, and the amount of nanoparticles in the polymer matrix, as per claim 12, are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
Furthermore, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 20, Smith does not disclose the method of claim 15, wherein the heating process of the precursor solution is isothermally performed.  
However, in view of substantially identical method of producing nanoparticles including a crystal structure-controlled zeolitic imidazolate framework between Smith and instant claims, it is the Examiner’s position that Smith’s method of producing nanoparticles including a crystal structure-controlled zeolitic imidazolate framework comprises a step wherein the heating process of the precursor solution is isothermally performed. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Kurahashi et al. (U.S. Patent Application Publication 2014/0050856 A1 or U.S. Patent 9,067,171), Choi et al. (U.S. Patent Application Publication 2018/0272288 A1 or U.S. Patent 10,695,722), and Zhou et al. (U.S. Patent 9,724,668) are shown on the Notice of References Cited Form (PTO-892). 
Kurahashi discloses a process for producing a membrane for separating methane or carbon dioxide, which comprises the following steps: 
(a) preparing a metal alkoxide solution by (i) mixing an acid catalyst, water and an organic solvent, (ii) adding thereto tetraalkoxysilane and mixing, and (iii) then adding thereto a hydrocarbon group-containing trialkoxysilane, of which a hydrocarbon group is selected from the group consisting of an alkyl group having 1 to 6 carbon atoms and a phenyl group, and mixing, 
(b) applying the metal alkoxide solution on an inorganic porous support, and then 
(c) calcining the inorganic porous support having metal alkoxide solution layer at a temperature of 30 to 3000C., wherein a membrane for separating methane is formed when the hydrocarbon group of the tetraalkoxysilane is selected from the group consisting of an alkyl group having 2 to 6 carbon atoms and a phenyl group, and a membrane for separating carbon dioxide is formed when the hydrocarbon group of the tetraalkoxysilane is methyl group (claims 1-2).
Choi discloses a method of preparing a porous membrane, comprising: 
(a) synthesizing a hierarchically structured porous support by coating particles having pores smaller than those of the porous support on a porous support; and 
(b) synthesizing a membrane in which zeolitic imidazolate frameworks (ZIFs) are formed inside the hierarchically structured porous support by performing counter diffusion, wherein the step of (b) comprises adsorbing Zn2+ or Co2+ on the porous support by immersing the hierarchically structured porous support synthesized in the step of (a) in a zinc salt solution or a cobalt salt solution, and then forming Zn2+ or Co2+  imidazole crystals inside the porous support by immersing the porous support adsorbed with Zn2+ or Co2+ in an imidazole or imidazole derivative solution (claims 1-2).
Choi provides extrinsic evidence that ZIF-8 has a pore size of 3.4 Angstroms (0.34 nm) (paragraphs [0004] and [0071]). Therefore, the prior art is seen as disclosing a ZIF having a pore size within the recited range.
Zhou discloses a single crystal iron metal-organic framework, the metal organic framework comprising at least one metal-ligand cluster comprising a metal cluster and one or more ligands having two or more carboxylate groups; 
wherein the metal cluster has the formula Fe2XO, where X is a metal ion selected from the group consisting of Fe, Co, Mn, Zn, Ni, Mg, Cu, and Ca; 
wherein the single crystal has a size greater than or equal to 10 µm; the metal organic framework comprises cavities having a free diameter of about 4 to about 40 Å; and the metal organic framework comprises pores having a pore volume of from about 0.1 cm3/g to about 4 cm3/g (claim 1).

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764